79 Cal.Rptr.2d 206 (1998)
965 P.2d 724
Michael POLYDOROS, Appellant,
v.
TWENTIETH CENTURY FOX FILM CORP. et al., Respondents.
No. S064868.
Supreme Court of California.
October 14, 1998.
Pursuant to the motion to dismiss filed by respondent on September 2, 1998, the aboveentitled review is DISMISSED and the cause is remanded to the Court of Appeal, Second Appellate District, Division Two.
The Reporter of Decisions is directed to publish in the Official Appellate Reports the opinion in the above-entitled appeal, filed August 27, 1997, which appears at 57 Cal. App.4th 795, 67 Cal.Rptr.2d 305.
KENNARD, J., is of the opinion review should not be dismissed.
GEORGE, C.J., and MOSK, BAXTER, WERDEGAR, CHIN and BROWN, JJ, concur.